IH-32 Rev: 2014-1

United States District Court

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:

Gayle Weir

 

Plaintiff Case Number

1:21-cv-6456

vs.

 

Aerpio Pharmaceuticals, Inc., et al.

 

 

Defendant

Full Caption of Earlier Filed Case:

(including in bankruptcy appeals the relevant adversary proceeding)

Dwayne Komurke

 

Plaintiff Case Number

1:21-cv-5686

vs.

 

Aerpio Pharmaceuticals Inc., et al.

 

 

Defendant

Page 1
IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
¥ Open (If so, set forth procedural status and summarize any court rulings.)

 

 

Complaint filed on June 30, 2021. Assigned to Judge John P. Cronan

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The newly filed case is related to the earlier filed case for the following reasons:

(1) involves the same parties and is based on the same or similar claims;

(2) arises from the same or substantially identical transactions, incidents, or events requiring
the determination of the same or substantially identical questions of law or fact; and

(3) is likely for other reasons to require substantial duplication of judicial resources if heard
by different judges.

/s/ Joshua M. Lifshitz _ ,.... 7/29/2021

Lifshitz Law Firm, P.C.

Signature:

 

Firm:

 

Page 2
